June 10, 2011


Mr. Robert C. E. Wolfe
Attorney at Law
9950 Cypresswood, Suite 201
Houston, TX 77070


Mr. David M. Feldman
City of Houston Legal Department
P.O. Box 368
Houston, TX 77001-0368
Honorable Sylvia A. Matthews
Harris County Civil Courthouse
201 Caroline, 14Th Floor
Houston, TX 77002


Mr. Richard Alan Morris
Rogers Morris & Grover, L.L.P.
5718 Westheimer, Suite 1200
Houston, TX 77057

RE:   Case Number:  10-0294
      Court of Appeals Number:  01-10-00302-CV
      Trial Court Number:  2010-07021

Style:      IN RE  MICHAEL WOLFE

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 52.8(c), without hearing
oral argument, the Court conditionally  grants  the  writ  of  mandamus  and
issued an opinion in the above-referenced cause.  You may obtain a  copy  of
the                               opinion                                at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov  or  call  (512)463-1312  ext.  41367.   (Justice
Medina and Justice Guzman not sitting not sitting)


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk


                                       |cc:|Mr. Loren Jackson      |
|   |Ms. M. Karinne         |
|   |McCullough             |